Exhibit 10.1

EMPLOYMENT AND SEVERANCE AGREEMENT

This Employment and Severance Agreement (this “Agreement”) is made as of
October 13, 2020, by and between OneSpaWorld Holdings Limited (the “Company”),
and Susan Bonner (“Employee”), and shall be effective as of the Effective Date
as defined herein.

RECITALS

WHEREAS, the Company desires to employ Employee, and Employee desires to be
employed on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Employee’s Duties; At Will Nature of Employment

Effective on October 13, 2020 (the “Effective Date”), the Company hereby employs
Employee as Chief Commercial Officer of the Company and Employee hereby accepts
such employment. In that capacity, Employee shall report to the Company’s Chief
Executive Officer and have such duties and responsibilities consistent with the
foregoing and otherwise consistent with Employee’s position as may be determined
from time to time by the Board of Directors of the Company (the “Board”),
including duties with respect to Affiliates of the Company. For purposes of this
Agreement, “Affiliate” means an entity controlled by, controlling or under
common control with the entity in question.

While she is employed by the Company, Employee shall devote all her business
time and effort to the conduct of her duties hereunder; provided, however, that
Employee may (i) serve on corporate, civic and charitable boards or committees,
subject to approval by the Board (other than for non-profit organizations) in
light of potential conflicts of interest with the Company, which approval shall
not be unreasonably withheld or delayed, (ii) provide services on a pro bono
basis to civic and charitable organizations and (iii) attend to her personal
investments, so long as such activities do not interfere, individually or in the
aggregate, with the performance of Employee’s responsibilities as an employee of
the Company in accordance with this Agreement, are not competitive with the
business of the Company or any of its Affiliates and are consistent with the
Company’s policies.

By Employee’s execution below, Employee acknowledges that (i) Employee’s
employment with the Company is at will, and may be terminated by the Company at
any time, with or without notice and for Cause (as defined below) or any other
reason or no reason (subject to the provisions of this Agreement) and
(ii) except for this Agreement, there is no arrangement or agreement between
Employee and the Company concerning the terms of Employee’s employment with the
Company and that nothing in this Agreement guarantees employment for any
definitive or specific term or duration or any particular level of benefits or
compensation except as specifically provided for herein.

2. Effective Date; Term

This Agreement is for an initial term commencing upon the Effective Date and
terminating on December 31, 2021 (the “Initial Term”) and shall thereafter be
automatically extended for one (1) or more additional one- (1)-year periods
(each, a “Renewal Period”) unless notice of non-renewal is provided by either
party to the other, in accordance with the notice provisions of Section 7
hereof, at least ninety (90) days prior to



--------------------------------------------------------------------------------

the expiration of the Initial Term or the Renewal Period, as the case may be, or
unless terminated sooner in accordance with the terms and conditions in
Section 4 of this Agreement. Notwithstanding the foregoing, the above-referenced
notice of non-renewal may not be given by the Company during the twenty-four
(24) month period commencing upon a Change in Control (as defined below) of the
Company occurring after the Effective Date; provided, that, the Company or
Employee may terminate Employee’s employment for any other reason or no reason
in accordance with the terms of this Agreement. For purposes herein, “Change in
Control” shall mean a “change in the ownership of a corporation,” “change in the
effective control of a corporation” or a “change in the ownership of a
substantial portion of a corporation’s assets,” as each such term is defined
under Treas. Reg. Section 1.409A-3(i)(5). The period during which this Agreement
is in effect and Employee is employed with the Company in accordance with the
terms of this Agreement is referred to as the “Employment Term.”

3. Compensation

(a) Salary, Bonus and Equity Awards. Except as otherwise provided herein, the
Company (or any Affiliate of the Company) shall pay to Employee compensation as
described in this Section 3(a), all of which shall be subject to such
withholdings and deductions as may be required by applicable law or regulation:

(i) Base Salary. During the Employment Term, the Company shall pay to Employee
an annualized base salary not less than Three Hundred Eighty-Five Thousand
Dollars (U.S. $385,000), subject to review each calendar year (a “Year”) and
possible increase in the sole discretion of the Board, payable in biweekly
installments (the “Base Salary”). As used in this Agreement, the term “accrued”
with respect to Base Salary means Base Salary with respect to the time period
through the date in question.

(ii) Incentive Bonus. During the Employment Term, Employee shall be eligible to
receive a bonus (the “Incentive Bonus”) ranging from 75% to 150% of her
then-current Base Salary, with a target amount equal to 75% of her then-current
Base Salary (the “Target Incentive Bonus”), based on achievement of the
applicable performance goals and criteria approved annually by the Compensation
Committee of the Board (the “Committee”), in its sole discretion, subject to
Employee’s continued employment through the last day of the applicable
performance period (except as otherwise provided in Sections 4(a), 4(b) and 4(d)
below). The Incentive Bonus performance goals and criteria for a Year will be
set forth in a written resolution of the Committee and communicated to Employee
as soon as practicable following the start of the applicable Incentive Bonus
Year.

Any Incentive Bonus payable to Employee shall be paid (i) pursuant to the terms
and conditions of the Company’s bonus plan or policy then in existence, and
(ii) notwithstanding anything herein to the contrary, in the Year following the
performance Year, but no later than thirty (30) days following the Company’s
receipt of audited financials with respect to the Year for which the Incentive
Bonus was earned.

(iii) Recovery of Certain Compensation Awarded in Error. Notwithstanding any
other provisions in this Agreement to the contrary, any bonus or other
incentive-based or equity-based compensation paid to the Employee pursuant to
this Agreement or any other agreement or arrangement with the Company which is
subject to recovery under any law, government regulation, or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required, but only to the extent required, to be made pursuant to such law,
government regulation, or stock exchange listing requirement (or any policy
adopted by the Company pursuant to and to the extent consistent with any such
law, government regulation or stock exchange listing).

 

2



--------------------------------------------------------------------------------

(iv) Equity Awards. Subject to applicable Board approval, Employee shall be
granted restricted stock units with a grant date fair value equal to One Million
Dollars (U.S. $1,000,000) (“RSUs”) and 83,333 performance stock units (“PSUs”),
in each case, effective as of the effective date of the Company’s Form S-8
filing for such RSUs and PSUs and under the Company’s 2019 Equity Incentive Plan
(the “Plan”), consistent with the following terms:

(a) The RSUs shall be granted pursuant to an award agreement (the “RSU Award
Agreement”) substantially in the form utilized by the Company for the most
recent grants of RSUs to executive officers of the Company prior to the
Effective Date that will be entered into simultaneous with the execution of this
Agreement. The RSUs will vest in three equal annual installments on each of the
first three anniversaries of the Effective Date, subject to Employee’s continued
employment with the Company through each applicable vesting date and the terms
of the RSU Award Agreement.

(b) The PSUs shall be granted pursuant to an award agreement (the “PSU Award
Agreement”) substantially in the form utilized by the Company for the most
recent grants of PSUs to executive officers of the Company prior to the
Effective Date that will be entered into simultaneous with the execution of this
Agreement. The PSUs will generally become earned upon the attainment of the
performance criteria set forth in the PSU Award Agreement, subject to the terms
of the PSU Award Agreement.

(b) Disability Insurance. During each Year of the Employment Term, Employee
shall be paid an amount to be used toward the payment of premium on one
disability insurance policy in the maximum amount obtainable by Employee (a
“Policy”) covering Employee, upon delivery to the Company of evidence reasonably
satisfactory to Company of the purchase by Employee of a Policy with an annual
premium due during such Year in an amount at least equal to the amount requested
by Employee under this Section 3(b), but in no event exceeding $6,800 annually
(the “Disability Payment Amount”). The Disability Payment Amount shall be
payable in equal installments at the times that the Base Salary is paid to
Employee and shall be subject to such deductions as may be required by
applicable law or regulation. For the avoidance of doubt, any Disability Payment
Amount received by Employee shall be reported on Employee’s W-2 as ordinary
income to Employee at the time of receipt of any such Disability Payment Amount.

(c) Life Insurance. During the Employment Term, the Company shall pay all
premiums with respect to a term life insurance policy for Employee with a ten
(10) year term and with respect to a death benefit equal to three (3) times
Employee’s then current Base Salary plus the Target Incentive Bonus amount. Such
life insurance may be provided either through the Company’s group life insurance
programs, by an individual policy, or by a combination of both group and
individual policies, at the option of the Company. For the avoidance of doubt,
any such premium payments by the Company that are for an individual policy shall
be reported on Employee’s W-2 as ordinary income.

(d) Other Benefits; Forfeiture upon Resignation. Except to the extent
duplicative of the benefits otherwise provided hereunder, the Company shall
provide to Employee, in amounts and otherwise of a nature commensurate with
Employee’s compensation and position with the Company, all other employee
benefits currently provided to the executive officers (as defined for purposes
of the Securities Exchange Act of 1934, as amended) of the Company, as well as
those which the Company may, in the future, provide to its executive officers,
including, without limitation, life insurance, medical coverage, benefits under
any 401(k) plan of the Company or its Affiliates, subject, in each case, to
satisfying the applicable eligibility requirements and the terms of the
applicable plan documents and Company policies, any contractual indemnification
rights and eligibility to receive awards under equity plans of the Company or an
Affiliate of the Company applicable to executive officers of the Company, as
determined in the

 

3



--------------------------------------------------------------------------------

Committee’s sole discretion. Notwithstanding the foregoing, the Company may
modify or terminate any employee benefit plan at any time without violation of
this Agreement. The Company shall also provide Employee with a private office
and an annual auto allowance of Ten Thousand Dollars (U.S. $10,000) for the use
by Employee in purchasing or leasing an automobile and for the payment of
insurance, maintenance and other expenses in connection with such automobile
(the “Car Allowance”). The Company acknowledges and agrees that for services
provided to the Company, Employee will be covered to the same extent as other
executive officers of the Company by directors’ and officers’ liability
insurance maintained by the Company or any Affiliate of the Company, as
applicable.

(e) Relocation. As a condition to Employee’s employment, Employee shall relocate
to the vicinity of the Company’s current headquarters in Coral Gables, Florida
not later than December 31, 2020. During the Employment Term, from the period
commencing as of the Effective Date through the date immediately prior to
Employee’s relocation (but in no event later than December 31, 2020), the
Company shall provide, at the Company’s sole expense, suitable temporary
corporate housing in Virginia for Employee’s use. In addition, the Company shall
reimburse Employee for reasonable relocation expenses (the “Relocation
Expenses”) incurred by Employee in connection with her permanent relocation to
the Coral Gables, Florida area, which shall include airfare, moving services and
other expenses pre-approved by the Company (but shall exclude any broker fees
for the purchase, lease, rental and/or sale of any home or apartment), subject
to Employee’s presentment to the Company of appropriate documentation in
accordance with the applicable Company policies in effect from time to time.
Notwithstanding the foregoing, if Employee resigns without Good Reason prior to
the twelve (12)-month anniversary or is terminated for Cause prior to six
(6) months of the Effective Date, Employee shall immediately repay to the
Company any Relocation Expenses received prior to such termination date. Any
relocation expenses reimbursed by the Company pursuant to this Section 3(e)
shall be reported on Employee’s W-2 as ordinary income to Employee.

(f) Expense Reimbursement; No Relocation Subsequent to January 1, 2021. The
Company shall reimburse Employee for all ordinary and necessary business
expenditures made by Employee in connection with, or in furtherance of, her
employment upon presentation by Employee of expense statements, receipts,
vouchers or such other supporting information in accordance with Company policy
or as otherwise may from time to time be reasonably requested by the Board. When
traveling for business of the Company, Employee, at her sole discretion and at
the Company’s expense, shall travel via business class accommodations. Other
business travel reimbursement for Employee during the Employment Term shall be
pursuant to the applicable business expense reimbursement policy of the Company
as in effect from time to time. The Company shall reimburse Employee up to
$5,000 for attorneys’ fees actually incurred by Employee solely in connection
with the negotiation and finalization of Employee’s employment agreement
(excluding any equity-based related arrangements), subject to Employee’s
presentment to the Company of appropriate documentation in accordance with the
Company’s policy in effect from time to time. Notwithstanding anything herein to
the contrary or otherwise, if any expense, reimbursement or in-kind benefit
provided pursuant to this Section 3(f) or otherwise in this Agreement
constitutes a “deferral of compensation” within the meaning of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations and other guidance thereunder: (i) the amount of expenses
eligible for reimbursement or in-kind benefits provided to Employee during any
Year will not affect the amount of expenses eligible for reimbursement or
in-kind benefits provided to Employee in any other Year; (ii) the reimbursements
for expenses for which Employee is entitled to be reimbursed shall be made on or
before the last day of the Year following the Year in which the applicable
expense is incurred; and (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.

 

4



--------------------------------------------------------------------------------

(g) Vacation. Employee shall be entitled to (i) five (5) weeks paid vacation per
Year, which shall be accrued in accordance with the Company’s vacation policy in
effect from time to time (the “Vacation Days”) and (ii) additional vacation days
on each day that is a United States federal holiday. The vacation provided for
in this Section 3(g) shall be coextensive with, and not cumulative with,
vacations allowed pursuant to any other arrangements with any Affiliates of the
Company. With respect to the Vacation Days not taken by Employee during a Year,
the Company shall pay to Employee, on or before January 30 of the following
Year, an amount representing the Base Salary (at the rate in effect for the Year
during which the Vacation Days were to have been taken) with respect to the
Vacation Days not taken by Employee during a Year (if any, the “Vacation
Payment”); provided, however, that no payment shall be made with respect to more
than ten (10) Vacation Days for any one (1) Year (prorated for partial Years of
employment) and Employee may not use any unused Vacation Days in any subsequent
Years. As used in this Agreement, the term “accrued” with respect to Vacation
Payment means the Vacation Payment to which Employee is entitled hereunder
through the date in question. Employee shall be eligible to participate in the
Vacation Purchase Program offered to all Company employees as in effect from
time to time (the “Vacation Purchase Program”). In the event of Employee’s
termination of employment, the Company shall pay to Employee an amount
representing the Base Salary (at the rate in effect for the Year during which
vacation days were purchased by Employee using the Vacation Purchase Program
(the “Vacation Purchase Days”)) utilized by Employee for the Vacation Purchase
Days for all unused Vacation Purchase Days for the year in question, within
sixty (60) days following the effective date of such termination of employment,
subject to the terms of the Vacation Purchase Program.

4. Termination

(a) Death. In the event of Employee’s death during the Employment Term, the
Company shall pay to Employee’s estate within sixty (60) days after the date of
Employee’s death: (i) any accrued but unpaid Base Salary pursuant to
Section 3(a)(i) above to which Employee was entitled as of the date of death;
(ii) any amount due to Employee as of the date of death as reimbursement of
expenses under Section 3(f) above; (iii) any accrued but unpaid Vacation Payment
to which Employee was entitled as of the date of death; (iv) any Incentive Bonus
earned but unpaid in respect of any completed Year preceding the Year of the
date of termination, to be paid at the same time such Incentive Bonus would
otherwise be paid to Employee pursuant to Section 3(a)(ii) above; (v) a Pro-Rata
Target Bonus (as defined below); and (vi) a lump sum amount equal to the maximum
monthly premium Employee’s spouse and other eligible family members (the
“Dependents”) would be required to pay pursuant to continuation of coverage
requirements of Section 4980B of the Code and the regulations thereunder
(“COBRA”) in order to avail them of continuation of medical and dental coverage
in effect immediately prior to Employee’s death (assuming all were eligible for
such continuation) multiplied by eighteen (18) (the “COBRA Payment,” and,
combined with such amounts described in (i)—(vi) herein, the “Accrued
Benefits”). For avoidance of doubt, it is understood that the amount described
in clause (vi) in the immediately preceding sentence is due regardless of
whether Dependents elect COBRA coverage, procure other medical and dental
coverage or elect to have no such coverage; provided, however, that the Company
may modify the benefits contemplated by clause (vi) above to the extent
reasonably necessary to avoid the imposition of any excise taxes on the Company
for failure to comply with the nondiscrimination requirements of the Patient
Protection and Affordable Care Act of 2010, as amended, and/or the Health Care
and Education Reconciliation Act of 2010, as amended (to the extent applicable),
Section 105(h) of the Code, and in each case, the regulations and guidance
promulgated thereunder (to the extent applicable); provided, further, that such
modification shall be implemented in a manner that avoids economic harm to
Employee to the extent practicable. For purposes of this Agreement, the term
“Pro-Rata Target Bonus” shall mean an amount equal to Employee’s Target
Incentive Bonus for the Year during which a termination of, or by, as the case
may be, Employee occurred multiplied by the percentage of days during the Year
prior to the date of termination during which she was employed by the Company.

 

5



--------------------------------------------------------------------------------

(b) Disability. If, during the Employment Term, Employee becomes unable to
engage in any substantial gainful activity or receives benefits for at least
three (3) months under the Company’s disability plan, if any, as the result of a
medically determinable physical or mental impairment that is expected to result
in death or continue for at least twelve (12) months or any longer period as may
be required by applicable law (a “Disability”), Employee’s employment with the
Company shall terminate (the date of such termination being the “Disability
Date”), and, thereafter, Employee shall not be deemed to be employed by the
Company (except that Employee’s obligations under Section 5, below, shall remain
in full force and effect) and the Company shall have no further obligations to
make payments or otherwise to, or on behalf of, Employee, except as provided in
this Section 4(b). In determining Disability under this Section 4(b), the
Company shall rely upon the written opinion of the physician regularly attending
Employee in determining whether a Disability is deemed to exist. If the Company
disagrees with the opinion of such physician, the Company may choose a second
physician, the two (2) physicians shall choose a third physician, and the
written opinion of a majority of the three (3) physicians shall be conclusive as
to Employee’s Disability. The expenses associated with the utilization of any
physician other than the physician regularly attending Employee shall be borne
solely by the Company. Employee hereby consents to any required medical
examination and agrees to furnish any medical information requested by the
Company and to waive any applicable physician/patient privilege that may arise
because of such determination. In the event of termination of Employee’s
employment pursuant to this Section 4(b), the Company shall pay to Employee
within sixty (60) days after the Disability Date the Accrued Benefits, provided
that, in respect of the COBRA Payment, “Dependents” shall also include Employee
solely for purposes of this Section 4(b). Nothing in this Agreement is intended
to cause the Company to be in violation of the Americans with Disabilities Act.

(c) For Cause by Company or By Employee without Good Reason. If (i) the Company
terminates Employee’s employment for Cause, (ii) Employee terminates her
employment without Good Reason (as defined below in Section 4(d)) upon sixty
(60) days’ advance written notice (which the Company may, in its sole
discretion, require such termination to be effective earlier than any date
provided in such notice, and, if such earlier date is so required, then it shall
not change the basis for the termination of Employee’s employment or be
construed as a termination without Cause pursuant to Section 4(d)), or (iii) the
Company or Employee deliver a notice of non-renewal of the Initial Term or any
Renewal Period, this Section 4(c) shall apply.

For purposes of this Agreement, “Cause” shall mean the occurrence of any of the
following events: (i) Employee’s willful failure to substantially perform
Employee’s duties with the Company (other than any such willful failure
resulting from Employee’s death or Disability); (ii) a material violation by
Employee of any lawful written policy or directive of the Company or any of its
Affiliates applicable to Employee specifically, or to officers or employees of
the Company or any of its Affiliates generally, the violation of which policy or
directive is materially and demonstrably injurious to the Company or any of its
Affiliates; (iii) Employee’s continued willful misconduct and gross negligence
in the performance of her duties hereunder that results in material and
demonstrable damage to the Company or any of its Affiliates; (iv) Employee’s
material violation of any lawful direction from the Board to Employee, provided
such direction is not inconsistent with Employee’s duties and responsibilities
to the Company or any of its Affiliates hereunder and that results in material
and demonstrable damage to the Company or any of its Affiliates; (v) any act or
conduct by Employee involving fraud, theft, misappropriation, or embezzlement of
the property or assets of the Company or any of its Affiliates that results in
material and demonstrable damage to the Company or any of its Affiliates;
(vi) the committing by Employee of any crime involving moral turpitude that
results in material and demonstrable damage to the Company or any of its
Affiliates; or (vii) Employee’s material breach or material violation of any
non-competition, non-solicitation, non-disclosure or confidentiality provision
contained in this Agreement; provided, however, that in the case of any of the
events described in clauses (i), (ii), (iii), (iv) or (vii) above, such event
shall not constitute Cause hereunder unless and until there is given to Employee
by the Company a written notice which sets forth the specific respects in which
it believes that Employee’s conduct constitutes Cause hereunder, which conduct
is not cured (to the extent capable of cure) within thirty (30) days after
written notice thereof.

 

6



--------------------------------------------------------------------------------

If Employee’s employment terminates under this Section 4(c), the terminating
party shall (i) notify the other party of such termination pursuant to notice
provisions of Section 7 hereof and in accordance with this Section 4(c) and
(ii) have no further obligations to make payments or otherwise to, or on behalf
of, Employee, except that Employee shall be entitled to receive any accrued but
unpaid Base Salary pursuant to Section 3(a)(i), above, through the date of
termination, and (iii) any other amounts earned by and due to Employee as of the
date of termination, including but not limited to reimbursement of expenses
under Section 3(f), above, in each case within thirty (30) days after the
termination of employment. Notwithstanding the foregoing, Employee shall, for
all purposes, cease to be deemed to be employed by the Company as of the date of
any termination of Employee pursuant to this Section 4(c).

(d) For Good Reason by Employee or By the Company without Cause. If Employee
terminates her employment for Good Reason (and Cause does not exist) or the
Company terminates her employment without Cause, then this Section 4(d) shall
apply.

For purposes of this Agreement, “Good Reason” shall mean any one or more of the
following conditions which initially occur without Employee’s consent: (i) a
material breach or default by the Company of this Agreement; (ii) a material
decrease in Employee’s Base Salary; (iii) a material diminution in Employee’s
title as stated in this Agreement, a material diminution in Employee’s
authority, duties or responsibilities under this Agreement; and (iv) following
Employee’s relocation in accordance with Section 3(e) of this Agreement, a
change in the location of Employee’s office of more than fifty (50) miles from
Employee’s then-current office in Miami-Dade County, Florida; provided, however,
no “Good Reason” right for termination shall be deemed to exist unless Employee
provides to the Company a written notice of the existence of the condition
establishing Good Reason within sixty (60) days of its initial existence, the
Company fails to remedy the condition within thirty (30) days following the
receipt of such notice and Employee actually terminates her employment for Good
Reason within thirty (30) days following the expiration of such Company thirty
(30)-day cure period.

Subject to Sections 12 and 4(f) below, in the event that Employee’s employment
terminates pursuant to this Section 4(d), then the Company shall pay to
Employee: (i) a lump payment of the Accrued Benefits within thirty (30) days
after the date of termination; and (ii) continued payment of Employee’s
then-current Base Salary for a period of twelve (12) months following Employee’s
termination date, payable in accordance with the Company’s regularly scheduled
payroll procedures (the “Severance Payment”, and the period in which such
Severance Payment is provided, the “Severance Period”); provided, that to the
extent that the payment of any amount constitutes “nonqualified deferred
compensation” for purposes of Section 409A of the Code, any such payment
scheduled to occur during the first sixty (60) days following the termination
will not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination date and will include payment of
any amount that was otherwise scheduled to be paid prior thereto. If
(i) Employee fails to comply with her obligations hereunder, including but not
limited to those obligations under Sections 5 and 12 hereunder, at any time, or
(ii) the Company discovers at any time during the six (6) month period following
Employee’s termination of employment for Good Reason that a Cause condition
existed and, prior to Employee’s termination, such Cause condition was not known
by the majority of the Board following reasonable inquiry, Employee’s right to
the Severance Payment shall immediately cease and be forfeited in its entirety
and any Severance Payment previously paid to Employee shall be immediately
repaid to the Company by Employee.

(e) Best Net Benefit under Section 280G. Notwithstanding anything to the
contrary contained in this Agreement, in the event that any payments and/or
benefits made or provided to Employee under this Agreement or any other
agreement or arrangement between Employee and any Company Affiliated Group
(collectively, the “Payments”) would constitute a “parachute payment” under
Section 280G of the Code, the Payments shall be reduced to the largest amount as
will result in no portion of the Payments being subject to the excise tax
imposed by Section 4999 of the Code (the “Reduced Payment”), provided however,

 

7



--------------------------------------------------------------------------------

no reduction to the Payments shall occur if the Payments, less any excise tax
which would be imposed on such Payments pursuant to Section 4999 of the Code,
would be greater than the Reduced Payment. All determinations with respect to
this Section 4(e) and the assumptions to be utilized in arriving at such
determination shall be made by an independent public accounting firm with a
national reputation in the United States that is selected by Employee which
shall provide detailed support and calculations both to the Company and to
Employee within fifteen (15) business days after the receipt of notice from
Employee that there has been a Payment, or such earlier time as is requested by
the Company. If a reduction of Payments is necessary, the payments shall be
reduced in the following order, subject to Section 409A of the Code: (i) cash
payments that are treated in full as a parachute payment; (ii) equity-based
payments and acceleration that are treated in full as a parachute payment;
(iii) cash payments that are treated in part as a parachute payment;
(iv) equity-based payments and acceleration that are treated in part as a
parachute payment; and (v) other non-cash forms of benefits. Within any such
category of payments and benefits (that is, (i), (ii), (iii), (iv) or (v)), a
reduction shall occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A of the Code and then with
respect to amounts that are “deferred compensation.” To the extent any such
payment is to be made over time (e.g., in installments), the payments shall be
reduced in reverse chronological order. Nothing in this Section 4(e) shall
require the Company or any of its Affiliates to be responsible for, or have any
liability or obligation with respect to, Employee’s excise tax liabilities under
Section 4999 of the Code.

5. No Offset—No Mitigation

Employee shall not be required to mitigate any damages resulting from a breach
by the Company of this Agreement by seeking other comparable employment. The
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation or benefits earned by or provided to Employee as a
result of her employment by another employer.

6. Non-Competition; Confidentiality; etc.

All references to the “Company Affiliated Group” shall mean the Company and any
of its Affiliates, collectively with each of their respective successors and
assigns. For the avoidance of doubt, following a Change in Control of the
Company, “Affiliates” shall be defined as Affiliates of the Company following
such Change in Control.

(a) Acknowledgment. Employee acknowledges and agrees that: (i) the Company
Affiliated Group has acquired and established, at great expense and effort,
valuable and competitively sensitive Confidential Information (as defined
below), including trade secrets, and, to protect the business interests of the
Company Affiliated Group and the competitive advantage derived from the
Confidential Information, it is necessary that such Confidential Information be
kept secret and confidential at all times during and after the duration of
Employee’s employment or affiliation with the Company Affiliated Group in
accordance with applicable law; (ii) in the course of Employee’s employment
and/or other affiliation with the Company, Employee will be engaged in
activities whereby Employee will have extensive access to and become intimately
familiar with, and may develop or contribute to, the Confidential Information,
which information is vital to the success of the Company Affiliated Group, and
the disclosure or use of which information outside the Company Affiliated Group
would result in extensive and irreparable harm; (iii) through great effort and
at an incalculable expense, the Company Affiliated Group has developed and
maintained, and will continue to develop and maintain, invaluable business
relationships (contractual and prospective) with the Company Affiliated Group’s
employees, clients, customers, prospective customers, independent contractors,
vendors, and suppliers, which business relationships are vital to the Company
Affiliated Group’s success; (iv) the restrictive covenants set forth in this
Section 6 are reasonable and necessary in order to protect and maintain such
proprietary interests and the other legitimate business interests of the Company
Affiliated Group and that such restrictive covenants in this Section 6 shall
survive the termination of Employee’s employment with the Company for any
reason; (v) the Company would not have entered into this Agreement unless such
covenants were included herein; and (vi) these covenants are entered into by
Employee in consideration of the opportunity to receive severance and other
payments pursuant to this Agreement.

 

8



--------------------------------------------------------------------------------

(b) Non-Competition. Employee covenants and agrees that for a period commencing
on Employee’s first (1st) day of employment or affiliation with the Company
Affiliated Group and ending one (1) year following the last day of Employee’s
employment or affiliation with the Company Affiliated Group (the “Separation
Date”), regardless of the reason for the termination of Employee’s employment or
affiliation (such period, the “Restricted Period”), Employee shall not, without
the written consent of the Board, engage, directly or indirectly, whether as an
individual, sole proprietor, or as a principal, agent, officer, director,
employer, employee, consultant, independent contractor, partner or shareholder
of any firm, corporation or other entity or group or otherwise, in any Competing
Business, (i) on any vessel, (ii) with any cruise ship operator, or (iii) within
fifty (50) miles of any destination resort-based spa or any other non-vessel
venue where, or from which, the Company Affiliated Group is then conducting, or
had in the then preceding one (1) year conducted, any part of its business. For
purposes of this Agreement, the term “Competing Business” shall mean any
individual, sole proprietorship, partnership, firm, corporation or other entity
or group which offers or sells or attempts to offer or sell (i) spa and medi-spa
services, or (ii) any other services offered or sold by the Company Affiliated
Group at any point during the twelve (12) month period prior to Employee’s
Separation Date which constitute more than ten percent (10%) of the Company’s
revenue. Notwithstanding the foregoing, Employee is not precluded from
maintaining a passive investment in publicly held entities provided that
Employee does not have more than a five percent (5%) beneficial ownership in any
such entity.

(c) Non-Solicitation of Customers and Suppliers. Employee agrees that during the
Restricted Period, she shall not, without the written consent of the Board,
directly or indirectly, on Employee’s own behalf or on behalf of any other
person or entity (other than the Company Affiliated Group), solicit the trade or
business of any (i) Restricted Customer (defined below) or (ii) supplier or
vendor with whom the Company Affiliated Group conducts business or otherwise has
a business relationship, in connection with the sale or provision of any
Restricted Products/Services (defined below).

“Restricted Products/Services” means products or services, including but not
limited to (i) spa and medi-spa services, or (ii) any other services, that are
competitive with, or are similar to, the type of products or services offered,
serviced, provided, marketed, referred, under development or sold by the Company
Affiliated Group during the twelve- (12)-month period preceding the Separation
Date.

“Restricted Customer” means any customer or client of the Company or any other
member of the Company Affiliated Group who was a customer or client at any time
during the twelve- (12)-month period preceding the Separation Date and: (i) with
whom Employee had Business Contact (as defined below), or whose Business Contact
with the Company Affiliated Group was coordinated or supervised by Employee, at
any time during the twelve (12)-month period preceding the Separation Date;
(ii) for whom Employee received compensation (including without limitation,
fees, bonuses, commissions or referral commissions) at any time during the
twelve (12)-month period preceding the Separation Date; or (iii) about whom
Employee received, or had access to, Confidential Information. Restricted
Customer shall also include any prospective customer or client who (i) had been
solicited (other than by means of mass mailing or advertising) by the Company
Affiliated Group at any time during the twelve (12)-month period preceding the
Separation Date, and (ii) during such period, Employee either (x) had Business
Contact with such prospective customer or client or (y) received, or had access
to, Confidential Information about such prospective customer or client.

 

9



--------------------------------------------------------------------------------

“Business Contact” means any communication, contact or interaction which takes
place in the context of establishing, developing, maintaining, servicing or
otherwise furthering a business relationship or transaction on behalf of the
Company Affiliated Group.

(d) Non-Solicitation of Employees, Agents, or Contractors. Employee agrees that
during the Restricted Period, she shall not, without the written consent of the
Board, on Employee’s own behalf or on behalf of any other person or entity
(other than the Company Affiliated Group), directly or indirectly: (i) solicit
or recruit, or attempt to solicit or recruit, any Restricted Person (as defined
below); (ii) induce or attempt to induce any Restricted Person to leave the
employ of or cease doing business with the Company or any other member of the
Company Affiliated Group; or (iii) induce or encourage a third party to solicit
or recruit, or attempt to solicit or recruit, any Restricted Person, in each
such case above, in connection with such Restricted Person becoming employed by,
or otherwise providing services to, a person or business entity that sells,
offers, develops or markets products or services in competition with, or similar
to, the Restricted Products/Services.

“Restricted Person” shall mean any employee, agent, or contractor of the Company
Affiliated Group (i) with whom Employee worked, collaborated or shared business
information or (ii) about whom Employee received, or had access to, Confidential
Information; provided, however, that Restricted Person shall only include the
foregoing persons to the extent they were employed by, or providing services to,
the Company Affiliated Group during the twelve- (12)-month period prior to
Employee’s Separation Date.

(e) Non-Hire of Employees, Agents, or Contractors. Employee agrees that during
the Restricted Period, Employee shall not, without the written consent of the
Board, on Employee’s own behalf or on behalf of any other person or entity
(other than the Company Affiliated Group), directly or indirectly, (i) hire, or
attempt to hire, any Restricted Person or (ii) induce or encourage a third party
to hire, or attempt to hire, any Restricted Person, in each such case above, in
connection with such Restricted Person becoming employed by, or otherwise
providing services to, a person or business entity that sells, offers, develops
or markets products or services in competition with, or similar to, the
Restricted Products/Services.

(f) Non-Interference. Employee agrees that during the Restricted Period,
Employee shall not, without the written consent of the Board, on Employee’s own
behalf or on behalf of any other person or entity (other than the Company
Affiliated Group), directly or indirectly, induce any customer or client,
vendor, supplier or other contracting party or business partner of the Company
Affiliated Group to discontinue, terminate, cancel, disrupt or not renew a
business relationship or transaction with any member of the Company Affiliated
Group, or otherwise interfere with a business relationship or transaction
between any such parties and one or more members of the Company Affiliated
Group.

(g) Non-Disclosure of Confidential Information. Employee agrees to hold and
safeguard the Confidential Information in trust for the Company, its successors
and assigns and only use the Confidential Information for purposes of performing
her duties hereunder and agrees that she shall not, without the prior written
consent of the Board, misappropriate or disclose or make available to anyone for
use outside the Company at any time, either during her employment hereunder or
subsequent to the termination of her employment hereunder for any reason, any of
the Confidential Information, whether or not developed by Employee, except as
required in the performance of Employee’s duties to the Company or as required
by applicable law.

For purposes of this Agreement, Confidential Information shall mean any of the
following data, documents or information with respect to the business of the
Company Affiliated Group: (i) trade secrets; (ii) lists and other information
about current and prospective clients and customers, including but not limited
to client/customer preferences; (iii) plans or strategies for sales, marketing
or business development; (iv) sales and financial records; (v) prices or pricing
strategy or information; (vi) the Company Affiliated Group’s

 

10



--------------------------------------------------------------------------------

methods, systems, techniques, procedures, designs, formulae, inventions and
know-how; (vii) software development; (viii) computer programs; (ix) employee
compensation, medical and other personal or private information;
(x) client/customer files; (xi) contract terms, conditions, rates and expiration
dates; (xii) information the Company Affiliated Group receives from any client
or customer or other third party under a duty to keep such information
confidential; (xiii) Company IP Rights (as defined below); (xiv) privileged or
other legal information; and (xv) other confidential or proprietary information
of a similar nature not known to the public that, if misused or disclosed, could
adversely affect the business of the Company Affiliated Group or its
clients/customers (collectively, “Confidential Information”). Confidential
Information shall not include any information that is generally known to the
public, unless such information became known or publicly available through
unlawful means or as a result of any individual or entity’s breach of a
confidentiality obligation or other fiduciary, contractual, legal or other
obligation or duty to the Company Affiliated Group, including any breach by
Employee of this Agreement.

Notwithstanding anything to the contrary contained herein, no provision of this
Agreement will be interpreted so as to impede Employee (or any other individual)
from (i) making any disclosure of relevant and necessary information or
documents in any action, investigation, or proceeding relating to this
Agreement, or as required by law or legal process, including with respect to
possible violations of law, (ii) participating, cooperating, or testifying in
any action, investigation, or proceeding with, or providing information to, any
governmental agency, legislative body or any self-regulatory organization,
including, but not limited to, the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General,
(iii) accepting any U.S. Securities and Exchange Commission awards, or
(iv) making other disclosures under the whistleblower provisions of federal law
or regulation. In addition, nothing in this Agreement or any other agreement or
Company policy prohibits or restricts Employee from initiating communications
with, or responding to any inquiry from, any administrative, governmental,
regulatory or supervisory authority regarding any good faith concerns about
possible violations of law or regulation. Employee does not need the prior
authorization of the Company to make any such reports or disclosures and
Employee will not be required to notify the Company that such reports or
disclosures have been made. Employee is hereby notified in accordance with the
Defend Trade Secrets Act of 2016 that Employee will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that: (i) is made (x) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney and
(y) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made in a complaint or other document that is filed under
seal in a lawsuit or other proceeding. Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b). Accordingly, the
parties to this Agreement have the right to disclose in confidence trade secrets
to federal, state, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law. The
parties also have the right to disclose trade secrets in a document filed in a
lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure.

(h) Non-disparagement. Employee acknowledges that any disparaging comments
regarding the Company or any other member of the Company Affiliated Group are
likely to substantially harm the Company’s and/or the Company Affiliated Group’s
business reputation. Accordingly, Employee agrees not to make any disparaging or
defamatory statements, written or oral, regarding the Company or any other
member of the Company Affiliated Group or any of their respective current or
former officers, directors, employees, shareholders, partners, members or
agents. As of Employee’s termination date, the Company shall direct its officers
and directors not to make any disparaging or defamatory statements regarding
Employee. Nothing in this Agreement shall be construed to prohibit Employee from
reporting conduct to, providing truthful information to or participating in any
investigation or proceeding conducted by any federal or state government agency
or self-regulatory organization, nor does anything herein preclude Employee from
engaging in protected concerted activity under the National Labor Relations Act,
if applicable.

 

11



--------------------------------------------------------------------------------

(i) Disclosure of Works and Inventions/Assignment of Patents. Employee shall
disclose promptly to the Company any and all works, publications, inventions,
discoveries and improvements authored, conceived or made by Employee during the
period of her employment hereunder and related to the business or activities of
the Company Affiliated Group (the “Company IP Rights”), and hereby assigns and
agrees to assign all her interest therein to the Company or its nominee.
Whenever requested to do so by the Company, Employee shall execute any and all
applications, assignments or other instruments which the Company shall deem
necessary to apply for and obtain Letters of Patent or Copyrights, or similar
documents or rights, of the United States or any foreign country or to otherwise
protect the Company’s interest in the Company IP Rights. Such obligations shall
continue beyond the termination of Employee’s employment hereunder for any
reason with respect to works, inventions, discoveries and improvements authored,
conceived or made by Employee during the period of Employee’s employment under
this Agreement.

(j) Return of Materials. Upon the termination of Employee’s employment with the
Company for any reason (or at any time prior thereto at the Company’s request),
Employee shall promptly deliver to the Board all correspondence, drawings,
blueprints, manuals, letters, notes, notebooks, financial records, reports,
flowcharts, programs, proposals and any other documents concerning the Company’s
business, including, without limitation, its customers or suppliers or
concerning its products, services or processes and all other documents or
materials containing or constituting Confidential Information; provided,
however, that nothing in this Section 6(j) shall require Employee to deliver to
the Board any property that is personally owned by Employee and that contains no
Confidential Information. Employee shall disclose to the Company all passwords
and passcodes deemed necessary or desirable by the Company in Employee’s
knowledge and/or possession relating to the business of the Company Affiliated
Group or the Confidential Information. If Employee has used any non-Company
computer, electronic device, server, storage drive or e-mail system to receive,
store, review, prepare or transmit any Confidential Information, Employee shall
provide the Company with a useable copy of such information and then permanently
delete and expunge such information. If, following the Separation Date, Employee
later discovers in her custody, possession or control any additional property
that belongs to the Company or the Company Affiliated Group, Employee shall
return it to the Company promptly after its discovery.

(k) Cooperation. Upon the receipt of reasonable notice from the Company
(including outside counsel), Employee agrees that, while employed by the Company
and for a period of twelve (12) months thereafter, Employee will (i) respond and
provide information with regard to matters in which Employee has knowledge as a
result of Employee’s employment with the Company, (ii) will provide reasonable
assistance to the Company, its Affiliates and their respective representatives
in defense of any claims that may be made against the Company or its Affiliates,
and (iii) will assist the Company and its Affiliates in the prosecution of any
claims that may be made by the Company or its Affiliates, to the extent that
such claims may relate to the period of Employee’s employment with the Company
(collectively, the “Claims”). Employee agrees to promptly inform the Company if
Employee becomes aware of any lawsuits involving Claims that may be filed or
threatened against the Company or its Affiliates. During Employee’s employment
with the Company and for the twelve- (12)-month period thereafter, Employee also
agrees to promptly inform the Company (to the extent that Employee is legally
permitted to do so) if Employee is asked to assist in any investigation of the
Company or its Affiliates (or their actions) or another party attempts to obtain
information or documents from Employee (other than in connection with any
litigation or other proceeding in which Employee is a party-in-opposition) with
respect to matters Employee believes in good faith to relate to any
investigation of the Company or its Affiliates, in each case, regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its Affiliates with respect to such investigation, and shall not do so unless
legally required. During the pendency of any litigation or other proceeding
involving Claims, Employee shall not communicate with anyone (other than
Employee’s attorneys and tax and/or financial advisors and except to the extent
that Employee determines in good faith is necessary in connection with the
performance of Employee’s duties hereunder) with respect to the facts

 

12



--------------------------------------------------------------------------------

or subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving the Company or any of its Affiliates without
giving prior written notice to the Company or the Company’s counsel. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
Employee for all reasonable out-of-pocket travel, duplicating, telephonic or
other reasonable out-of-pocket expenses incurred by Employee in complying with
this Section 6(k). In addition, the Company shall pay Employee an hourly fee, in
an amount (rounded to the nearest whole cent) determined by dividing Employee’s
Base Salary as in effect on the date of termination by 2,080, for services
rendered by Employee in complying with this Section 6(k); provided, however,
that no such payment shall be required by the Company while Employee is employed
by the Company or during any period in which severance is being paid to Employee
hereunder.

(l) Reasonableness; Extraordinary Remedies; Tolling. Employee has carefully read
and considered the provisions of Section 6, and, having done so, agrees that the
restrictions set forth therein (including but not limited to the scope of
defined terms, the time period of restrictions and the geographical areas of
restriction set forth therein) are fair and reasonable and are reasonably
required for the protection of the legitimate business interests of the Company
and the Company Affiliated Group. Employee represents that Employee’s
experience, capabilities, and personal assets, as well as the compensation
Employee will receive during Employee’s employment or affiliation with the
Company Affiliated Group, are such that Employee’s compliance with Section 6,
will not prevent Employee from either earning a livelihood in the many business
activities that are not restricted by this Agreement or from otherwise
adequately and appropriately supporting Employee’s family. Employee further
agrees that Employee shall not assert, or permit to be asserted on Employee’s
behalf, in any forum, any position contrary to the foregoing. No breach of
contract or violation of law by the Company shall operate to extinguish
Employee’s obligations in Section 6.

The parties acknowledge and agree that the individual covenants in this
Agreement are separate and distinct commitments of Employee, independent of each
other covenant hereunder. Accordingly, if, at the time of enforcement of such
covenants, a court of competent jurisdiction or arbitrator holds that the
restrictions stated herein are unreasonable under the circumstances then
existing, the parties hereto agree that the maximum period or scope legally
permissible under such circumstances will be substituted for the period or scope
stated herein.

Employee agrees that a breach of any covenant in this Section 6 would result in
irreparable and continuing damage to the Company Affiliated Group and shall
constitute a separate and independent material breach of this Agreement for
which the applicable member(s) of the Company Affiliated Group may pursue its or
their remedies hereunder or as otherwise allowed by law. In the event of a
breach or threatened breach of any covenant in Section 6, it is understood and
agreed that the Company and/or other applicable member(s) of the Company
Affiliated Group shall be entitled to pursue temporary, preliminary and/or final
injunctive relief without the necessity of posting any bond or similar security
in connection with such action to the extent permissible under applicable law,
as well as other applicable remedies at law or in equity available to the
Company and/or applicable member(s) of the Company Affiliated Group against
Employee or others. Such remedy shall be in addition to and not in lieu or
limitation of any injunctive relief, other damages, or other rights or remedies
to which the Company and/or other applicable member(s) of the Company Affiliated
Group are or may be entitled at law or in equity under this Agreement or
otherwise.

Employee agrees that the applicable period of each such restrictive covenant in
Section 6 shall be tolled during any period of time in which Employee is in
breach or violation of the terms thereof, in order that the Company Affiliated
Group shall have all of the agreed-upon temporal protection thereunder.

 

13



--------------------------------------------------------------------------------

Employee acknowledges and agrees that if Employee violates any of the covenants
in Section 6, the Company and/or applicable member(s) of the Company Affiliated
Group shall be entitled to an accounting and repayment of all profits,
compensation, fees, commissions, remunerations or benefits which Employee,
directly or indirectly, has realized and/or may realize as a result of, growing
out of, or in connection with, any such violation. Such remedy shall be in
addition to and not in limitation of any injunctive relief, other damages, or
other rights or remedies to which the Company and/or applicable member(s) of the
Company Affiliated Group is or may be entitled at law or in equity under this
Agreement or otherwise

The covenants provided for in this Section 6 shall survive the termination of
this Agreement and of Employee’s employment and shall survive the expiration of
this Agreement and of Employee’s employment.

7. Non-Assignment; Successors; etc.

The Company may assign any of its rights, but it may not assign any of its
obligations, under this Agreement without the prior written consent of Employee,
which consent shall not be unreasonably withheld. This Agreement shall inure to
the benefit of, and be binding on and enforceable by, the successors and assigns
of the Company. The successors and assigns of the Company shall be bound by the
terms hereof, and where the context permits, references to “Company” herein
shall be deemed to apply to any such successors and assigns. Employee may assign
her rights, but not her obligations, hereunder, and the obligations of Employee
hereunder, other than the obligations set forth in Section 1, above, shall
continue after the termination of her employment with the Company for any
reason. Other than the obligations set forth under Sections 1 and 5 above, such
obligations herein shall be binding upon her estate, personal representatives,
designees or other legal representatives, as the case may be (“Heirs”), and all
of Employee’s rights hereunder shall inure to the benefit of her Heirs.

8. Notices

Except as may be otherwise set forth in this Agreement, any notices or demands
given in connection herewith shall be in writing and deemed given when:
(i) personally delivered; (ii) sent by email or facsimile transmission to a
number or email address provided in writing by the addressee and a confirmation
of the transmission is received by the sender; or (iii) three (3) days after
being deposited for delivery with a recognized overnight courier, such as FedEx
or UPS, and addressed or sent, as the case may be, to the mailing address, email
address, or facsimile number set forth below or to such other address, email
address, or facsimile number as such party may in writing designate:

 

If to Employee:   

                                                 

                                                 

Email:                                       

If to the Company:   

c/o OneSpaWorld

770 S. Dixie Highway, Suite 200

Coral Gables, FL 33146

Attn: Inga A. Fyodorova

Email: ingaf@onespaworld.com

9. Entire Agreement; Certain Terms

This Agreement, together with the form of the Release of Claims attached hereto
as Exhibit A and the Plan, RSU Award Agreement and PSU Award Agreement,
constitute and contain the entire agreement of the parties with respect to the
matters addressed herein and supersedes any and all prior negotiations,
correspondence, understandings and agreements between the parties respecting the
subject matter hereof,

 

14



--------------------------------------------------------------------------------

including but not limited to all other agreements and arrangements relating to
the payment of any compensation to Employee with respect to any services
performed, or to be performed, on behalf of the Company or any of its
Affiliates. When used in this Agreement, the terms “hereof,” “herein” and
“hereunder” refer to this Agreement in their entirety, including any exhibits or
schedules attached to this Agreement and not to any particular provisions of
this Agreement, unless otherwise indicated.

10. Counterparts

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument. A faxed, PDF or electronic signature shall operate the same as an
original signature.

11. Governing Law; Dispute Resolution

(a) Governing Law. This Agreement shall be governed by the Federal Arbitration
Act with respect to the arbitration provisions and related matters in this
Section 11, and for all other matters shall be exclusively governed by the laws
of the State of Florida, without giving effect to any principles thereof
relating to conflicts of laws.

(b) Dispute Resolution. Any dispute or controversy between the parties relating
to or arising out of this Agreement or any amendment or modification hereof, or
any other claims between the parties relating to or arising out of Employee’s
employment or affiliation with the Company Affiliated Group or termination
thereof (including but not limited to any claims for harassment, discrimination,
violation of wage and hour laws, whistleblowing, retaliation, leave rights,
employee benefits, tort claims and any claims under federal, state or local
statutes, regulations or ordinances relating to employment matters) shall,
except as expressly allowed otherwise herein, be exclusively determined by
confidential individual arbitration in Miami, Florida, or such other location as
the parties may agree in writing, under the auspices of the American Arbitration
Association (“AAA”) and pursuant to the Federal Arbitration Act and the
Employment Arbitration Rules of the AAA. These rules may be accessed at the
AAA’s website, www.adr.org/employment, and a printed copy will be provided upon
request. Notwithstanding the foregoing, claims for injunctive relief by the
Company or the Company Affiliated Group under Sections 6 of this Agreement may
be brought in a court of competent jurisdiction (as described below). Likewise,
this arbitration requirement shall not apply to any criminal matters or claims
for unemployment or workers compensation, and shall not prevent Employee from
filing a charge with the EEOC or any other government agency; provided, however,
that, unless prohibited by applicable law, any subsequent legal action shall be
subject to individual arbitration as provided herein. The arbitration award
shall be final and binding upon the parties and judgment may be entered thereon
by any court of competent jurisdiction. The parties hereby agree that any
federal or state court sitting in the State of Florida is a court of competent
jurisdiction. Employee hereby irrevocably waives any objection which she now or
hereafter may have to the laying of venue of any action or proceeding arising
out of or relating to this Agreement brought in any of federal or state court
sitting in the State of Florida and any objection on the ground that any such
action or proceeding in any of such courts has been brought in an inconvenient
forum. Nothing in this Section 11 shall affect the right of the Company or an
Affiliate of the Company to bring any action or proceeding against Employee or
her property in the courts of other jurisdictions. The service of any notice,
process, motion or other document in connection with any arbitration under this
Agreement, the enforcement of any arbitration award hereunder, or an action for
injunctive relief as provided for in this Section 11 may be effectuated either
by personal service upon a party or by certified mail duly addressed to her, him
or it or her, her or its executors, administrators, personal representatives,
next of kin, successors or assigns, at the last known address or addresses of
such party or parties. Each party hereto submits to the jurisdiction and venue
of the state and federal courts located in the State of Florida, for any action
to compel or stay arbitration, or an action by the Company or other member(s) of
the Company Affiliated Group seeking injunctive relief under

 

15



--------------------------------------------------------------------------------

Section 6 of this Agreement (jurisdictional, venue and inconvenient forum
objections to which are hereby waived by all parties hereto). THE PARTIES
ACKNOWLEDGE AND AGREE THAT THEY ARE WAIVING THEIR RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY DISPUTE ARISING OUT OF THIS AGREEMENT OR RELATED TO
EMPLOYEE’S EMPLOYMENT OR THE TERMINATION THEREOF. In any circumstances where
members of the Company Affiliated Group have rights as third party beneficiaries
or otherwise hereunder, such members may also elect to participate in an
arbitration hereunder at their own expense.

In the event of any litigation or arbitration between the parties hereto with
respect to this Agreement, each party shall bear her or its own costs and
expenses (“Legal Costs and Expenses”) in connection with such arbitration or
litigation, including but not limited to reasonable attorneys’ fees at the
arbitration, trial, and appellate court levels; provided, however, that with
respect to any litigation concerning (i) a breach by Employee of Section 6 or
(ii) in the event that Employee challenges the reasonableness or enforceability
of any provision of Section 6, Employee shall pay the Company’s Legal Costs and
Expenses unless Employee prevails on all material issues in such litigation as
determined by a final and nonappealable decision or order, to the extent
permissible under applicable law. In no event shall Employee have to pay any of
the legal costs and expenses of any members of the Company Affiliated Group
which elect to participate in an arbitration or other proceeding pursuant to the
last sentence of the prior paragraph.

(c) Class Action Waiver. EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN THIS SECTION
11(C), ANY ARBITRATION OR COURT ACTION HEREUNDER SHALL PROCEED SOLELY ON AN
INDIVIDUAL BASIS WITHOUT THE RIGHT FOR ANY CLAIMS TO BE ARBITRATED OR LITIGATED
ON A CLASS OR COLLECTIVE ACTION BASIS OR ON A BASIS INVOLVING CLAIMS BROUGHT IN
A PURPORTED REPRESENTATIVE CAPACITY ON BEHALF OF OTHERS OR ANY GOVERNMENTAL BODY
OR THE PUBLIC. CLASS AND COLLECTIVE ACTIONS UNDER THIS DISPUTE RESOLUTION
PROVISION ARE PROHIBITED, WHETHER IN COURT OR ARBITRATION, AND THE ARBITRATOR OR
COURT, AS APPLICABLE, SHALL HAVE NO AUTHORITY TO PROCEED ON SUCH BASIS. NO
DISPUTE, CONTROVERSY, CLAIM OR ACTION BROUGHT IN COURT OR ARBITRATION BY
EMPLOYEE ARISING UNDER OR RELATING TO THIS AGREEMENT OR OTHERWISE ARISING IN
CONNECTION WITH OR RELATING TO EMPLOYEE’S EMPLOYMENT OR AFFILIATION WITH THE
COMPANY AFFILIATED GROUP MAY BE JOINED WITH A DISPUTE, CONTROVERSY, CLAIM OR
ACTION OF ANOTHER EMPLOYEE OR OTHER PERSON OR ENTITY, ANY SUCH JOINT CLAIMS
BEING WAIVED BY EMPLOYEE HEREUNDER, EXCEPT THAT THE COMPANY (OR ANY MEMBER(S) OF
THE COMPANY AFFILIATED GROUP) MAY BRING CLAIMS IN ARBITRATION OR COURT TO
ENFORCE THIS AGREEMENT AND RELATED TORT, STATUTORY AND OTHER CLAIMS AGAINST
EMPLOYEE AND OTHERS WHO ARE ACTING IN CONCERT OR PARTICIPATION WITH EMPLOYEE,
AND IN ANY SUCH PROCEEDING EMPLOYEE MAY JOIN ANY CLAIMS OF SUCH OTHER PARTIES
(BUT NO OTHERS). ANY ISSUE CONCERNING THE ENFORCEABILITY OR VALIDITY OF THIS
SECTION 11(C) AND THE WAIVER HEREIN SHALL BE DECIDED BY A COURT WITH
JURISDICTION AND VENUE AS PROVIDED IN SECTION 11(B). IN CONNECTION THEREWITH, IF
THERE IS A DETERMINATION BY SUCH COURT THAT THIS SECTION 11(C) IS UNENFORCEABLE,
THEN ANY CLASS, COLLECTIVE, REPRESENTATIVE OR JOINT ACTION BY THE PARTIES SHALL
ONLY BE BROUGHT IN A COURT WITH JURISDICTION AND VENUE AS PROVIDED IN SECTION
11(B), AND NOT IN ARBITRATION.

 

16



--------------------------------------------------------------------------------

12. Severability

It is the intention of the parties hereto that any provision of this Agreement
(or any portion thereof) found to be invalid or unenforceable be reformed rather
than eliminated. If any of the provisions of this Agreement, or any part hereof,
is hereinafter construed to be invalid or unenforceable, the same shall not
affect the remainder of such provision or the other provisions of this
Agreement, which shall be given full effect, without regard to the invalid
portions. If any of the provisions of Section 6 above, or any portion thereof,
is held to be unenforceable because of the duration of such provision or
portions thereof, the area covered thereby or the type of conduct restricted
therein, the parties hereto agree that the court making such determination shall
have the power to modify the duration, geographic area and/or, as the case may
be, other terms of such provisions or portions thereof, and, as so modified,
said provisions or portions thereof shall then be enforceable. In the event that
the courts of any one or more jurisdictions shall hold such provisions wholly or
partially unenforceable by reason of the scope thereof or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the Company’s rights provided for herein in the courts of any other
jurisdictions as to breaches or threatened breaches of such provisions in such
other jurisdictions, the above provisions as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.

13. Severance Condition; Release

As a condition to the obligation of the Company to make any payment or to
continue any payment to Employee hereunder in connection with the termination of
Employee’s employment with the Company, (i) Employee, or Employee’s estate, as
the case may be, shall be obligated to execute and not revoke a release of
claims in favor of the Company and its Affiliates and parties related thereto in
the form attached hereto as Exhibit A (the “Release”), provided by the Company,
no later than sixty (60) days following Employee’s termination date and
(ii) Employee must be in compliance with her obligations hereunder, including
but not limited to those obligations under Section 6. The Company shall deliver
the Release to Employee within five (5) days following Employee’s termination.
Notwithstanding the foregoing, to the extent that such sixty (60) day period
begins in one taxable year of Employee and ends in a second taxable year of
Employee, the Severance Amounts shall begin in the second taxable year and
within such sixty (60) day period. Notwithstanding the foregoing, the preceding
provisions of this Section 13 shall not apply (i.e., the Company’s obligation to
make payment shall not be conditioned as provided above) to the following
severance payments, which, in each case, will be paid in accordance with the
payment timing terms specified in Section 4 above: (i) any unpaid accrued Base
Salary pursuant to Section 3(a)(i), above, to which Employee was entitled as of
the date of termination; (ii) any unpaid accrued Vacation Payment to which
Employee was entitled as of the date of termination; (iii) any unpaid accrued
Incentive Bonus pursuant to Section 3(a)(ii) to which Employee was entitled as
of the date of termination; and (iv) amounts due to Employee as of the date of
termination as reimbursement of expenses under Section 3(f).

14. Amendments and Waivers

This Agreement cannot be changed, modified or amended, and no provision or
covenant hereof may be waived, without the consent in writing of Employee and
the Board, except as otherwise provided in this Section 14. The failure of a
party at any time or times to require performance of any provision or covenant
hereof shall in no manner affect the right of such party at a later time to
enforce the same. No waiver by a party of the breach of any provision or
covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
provision or covenant contained in this Agreement.

15. Headings

The headings preceding the text of the paragraphs of this Agreement have been
inserted solely for convenience of reference and neither constitutes a part of
this Agreement nor affect its meaning, interpretation or effect.

 

17



--------------------------------------------------------------------------------

16. Advice of Counsel

Employee acknowledges that during the negotiation of this Agreement, she has
retained or been advised to retain counsel of her choosing who has provided or
will provide advice to Employee in connection with her decision to enter into
this Agreement.

17. Survivorship

The following sections of this Agreement shall survive the expiration or
termination of this Agreement and shall survive Employee’s termination of
employment from the Company for any reason: Section 4 (Termination); Section 6
(Non-Competition; Confidentiality; etc.); Section 11 (Governing Law; Dispute
Resolution); Section 12 (Severability); Section 13 (Severance Condition;
Release); and Section 18 (Section 409A of the Code). In addition, all sections
of this Agreement that would, by their terms, survive expiration or termination
of this Agreement shall so survive such expiration and termination and shall
also survive termination for any reason of Employee’s employment with the
Company.

18. Section 409A of the Code

It is the intention of both the Company and Employee that the benefits and
rights to which Employee could be entitled pursuant to this Agreement be exempt
from, or comply with, Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (collectively, “Section 409A of
the Code”), to the extent that the requirements of Section 409A of the Code are
applicable thereto, and this Agreement shall be construed in a manner consistent
with that intention. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Employee by
Section 409A of the Code or damages for failing to comply with Section 409A of
the Code.

In the event that Employee receives any payments under this Agreement in the
form of a series of installment payments, such payments shall be treated as a
right to a series of separate payments.

A termination of employment will not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A of the
Code, and for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms will mean “separation
from service.” Notwithstanding anything to the contrary in this Agreement, if
Employee is deemed on the date of termination to be a “specified employee”
within the meaning under Section 409A(a)(2)(B), then with regard to any payment
or the provision of any benefit that is considered deferred compensation under
Section 409A of the Code payable on account of a “separation from service,” such
payment or benefit will not be made or provided until the date that is the
earlier of (A) the expiration of the six-month period measured from the date of
such “separation from service” of Employee, and (B) the date of the Employee’s
death, to the extent required under Section 409A of the Code. Upon the
expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this Section 18 (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) will be paid or
reimbursed to the Employee in a lump sum, and any remaining payments and
benefits due under this Agreement will be paid or provided in accordance with
the normal payment dates specified for them herein. Neither the Company nor
Employee, individually or in combination, may accelerate any payment or benefit
that is subject to Section 409A of the Code, except in compliance with
Section 409A of the Code and this Agreement, and no amount that is subject to
Section 409A of the Code shall be paid prior to the earliest date on which it
may be paid without violating Section 409A of the Code. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period is within the sole
discretion of the Company. Notwithstanding any provision of this Agreement to
the contrary, in no event will any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code be
subject to offset by any other amount unless otherwise permitted by Section 409A
of the Code.

 

18



--------------------------------------------------------------------------------

19. Employee’s Representations

By Employee’s execution below, Employee hereby represents and warrants to the
Company that Employee has received written consent and approval from Employee’s
prior employer (the “Waiver”) (which Employee has provided to the Company as of
the date hereof) to enter into this Agreement and perform Employee’s duties
hereunder. Accordingly, Employee is not party to any such contract, agreement or
other arrangement that contains any restriction that has not been waived and
will affect the performance of Employee’s duties to the Company. Due to the
Waiver, the execution, delivery and performance of this Agreement and provision
of the services contemplated hereunder by Employee do not and shall not conflict
with, breach, violate or cause a default under any contract, agreement
(including any non-competition, non-solicitation or confidentiality agreement),
instrument, duty, obligation, law, regulation, order, judgment or decree to
which Employee is a party or by which Employee is bound. Employee’s negotiations
with the Company has not interfered with Employee’s duties as an employee,
partner or member of another entity. Employee has not, and will not, solicit or
encourage any employee of another entity to leave such entity’s employment in
violation of (A) any agreement between such entity and Employee or (B) any duty
owed by Employee to such entity. Employee has not, and will not, use, retain or
disclose to the Company or any Company Affiliated Group or employee any
confidential information of another entity.

[signatures on next page]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed these presents as of the day and
year first above written.

 

     OneSpaWorld Holdings Limited

/s/ Susan Bonner

                          By: /s/ Leonard Fluxman Susan Bonner      Name:
Leonard Fluxman      Title: Executive Chairman



--------------------------------------------------------------------------------

Exhibit A

RELEASE OF CLAIMS

1. Consistent with Section 13 of the Employment and Severance Agreement dated
October 13, 2020 (the “Employment Agreement”) by and between me, Susan Bonner,
and OneSpaWorld Holdings Limited (the “Company”), and in consideration for and
as a condition of my receipt of certain severance payments and benefits pursuant
to the Employment Agreement, I, for myself, my attorneys, issue, heirs,
representatives, agents, executors, administrators, successors, and assigns, do
hereby unconditionally, fully and forever release and discharge the Company, its
affiliated companies, parents, subsidiaries, divisions, successors and assigns,
and their respective current or former members, managers, directors, officers,
partners, agents, employees, attorneys, equity holders, and administrators,
successors and assigns (together with the Company, the “Released Parties”), from
any and all lawsuits, complaints, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
claims, demands, costs, losses, debts, expenses (including attorneys’ fees and
costs actually incurred and entitlements of any nature whatsoever, in law or in
equity, whether known, unknown, or unforeseen, which I have or may have against
any of the Released Parties, including but not limited to any claims arising out
of or in connection with: (1) my employment with the Company; (2) my separation
from employment with the Company; any claims for unpaid wages, back pay,
bonuses, incentive pay, vacation pay, legal fees, severance or other
compensation; (3) any claims arising under any contracts, express or implied,
including but not limited to the Employment Agreement, any other agreement
between me and the Company, and/or any covenant of good faith and fair dealing,
express or implied; (4) any event, transaction, or matter occurring or existing
on or before the date of my signing of this Release of Claims; and (5) and any
legally waivable federal, state, local, or other governmental common law,
statute, regulation, or ordinance, as provided in Section 2 below. I agree not
to file or otherwise institute any claim, demand or lawsuit seeking damages or
other relief and not to otherwise assert any claims or demands that are lawfully
released herein, except in the event that the Company breaches this Release of
Claims or where I challenge the validity of this Release of Claims under the
Older Workers Benefit Protection Act. I further hereby irrevocably and
unconditionally waive any and all rights to recover any relief or damages
concerning the lawsuits, claims, demands, or actions that are lawfully released
herein. I represent and warrant that, to the fullest extent permissible by law,
I have not previously filed, caused to be filed or joined in any such lawsuits,
claims, demands, or actions against any of the Released Parties with respect to
the matters described above, and that I will indemnify and hold them harmless
from all liabilities, claims, demands, costs, expenses and/or attorneys’ fees
incurred by them as a result of any such lawsuits, claims, demands, or actions.
In the event such claims, complaints, actions, or charges do exist, then to the
fullest extent permitted by law, I agree to withdraw and dismiss them with
prejudice. I also agree, to the fullest extent permitted by law, not to
participate, cooperate or assist in any manner, whether as a witness, expert,
consultant or otherwise, in any lawsuit, complaint, charge or other proceeding
involving any of the Released Parties unless compelled by subpoena or court
order. I acknowledge and agree that the Released Parties are intended to be
third-party beneficiaries of this Release of Claims and that the terms and
conditions of this Release of Claims may be enforced by any such Released Party
in accordance with the terms hereof.

2. This Release of Claims is intended to have the broadest possible application
and specifically includes, but is not limited to, all claims of breach of
contract, employment discrimination (including any claims coming within the
scope of Title VII of the Civil Rights Act, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Equal Pay Act, the Americans
with Disabilities Act, and the Family and Medical Leave Act, the
anti-retaliation provisions of the Sarbanes Oxley Act, the Genetic Information
Nondiscrimination Act, the Worker Adjustment Retraining and Notification
(“WARN”) and any state WARN statutes, the National Labor Relations Act, the
Florida Civil Rights Act, the Florida Whistleblower Protection Act, the Florida
Workers’ Compensation Law Retaliation provision, the Florida Wage Discrimination
Law, the Florida Minimum Wage Act, the Florida Equal Pay Law, all as amended, or
any other applicable federal, state, or local law), claims under the Employee



--------------------------------------------------------------------------------

Retirement Income Security Act, as amended, claims under the Fair Labor
Standards Act, as amended (or any other applicable federal, state or local
statute relating to payment of wages), claims concerning recruitment, hiring,
termination, salary rate, severance pay, equity, equity-based incentives, stock
options, benefits due, sick leave, vacation pay, life insurance, group medical
insurance, any other fringe benefits, libel, slander, defamation, intentional or
negligent misrepresentation and/or infliction of emotional distress, together
with any and all tort or other claims which might have been asserted by me or on
my behalf in any lawsuit, charge of discrimination, demand, or claim against any
of the persons or entities released herein.

I acknowledge that I may discover facts or law different from, or in addition
to, the facts or law that I know or believe to be true with respect to the
claims released in this Release of Claims and agree, nonetheless, that this
Release of Claims and the release contained in it shall be and remain effective
in all respects notwithstanding such different or additional facts or the
discovery of them.

For the avoidance of doubt, nothing contained herein shall serve to waive any:
(a) claims or rights that, pursuant to law, that cannot be legally waived or
subject to a release of this kind, such as claims for unemployment or workers’
compensation benefits; (b) rights to vested benefits under any applicable
retirement plans as of my last day of employment with the Company; and/or
(c) claims arising under or to enforce the terms of this Release of Claims.
Moreover, nothing herein shall be construed to prohibit me from filing a charge
with, or participating in any investigation or proceeding conducted by, the
Equal Employment Opportunity Commission or a comparable administrative, state or
local agency (“EEOC”); provided, however, that I agree and covenant, to the
fullest extent permitted by applicable law, to waive my right to recover
monetary damages or other personal recovery in any such EEOC and/or
administrative charge, complaint, or lawsuit filed by me or by any other person,
organization, or other entity on my behalf with respect to the claims lawfully
released by this Release of Claims; provided, further, that nothing in this
Release of Claims shall prohibit me from receiving any monetary award to which I
become entitled pursuant to Section 922 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act.

3. I acknowledge and affirm that I have been paid and/or have received all leave
(paid or unpaid), compensation, wages, bonuses, commissions, and/or benefits to
which I may be entitled and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions and/or benefits are due to me. I further acknowledge
and affirm that I have no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act.

4. I hereby represent, warrant and covenant that at no time prior to or
contemporaneous with my execution of this Release of Claims have I knowingly
engaged in any wrongful conduct against, on behalf of or as the representative
or agent of the Company or any of its Affiliates, or otherwise engaged in any
conduct or activity in violation of any applicable US or non-US laws, rules or
regulations, including without limitation any rules or regulations of the
Securities and Exchange Commission, FINRA, or any state, or any other applicable
US or non-US regulatory or self-regulatory agency, body or organization of which
the Company is a member or to whose jurisdiction or authority I or the Company
are otherwise subject. I further hereby represent, warrant and covenant that I
am not aware of any actions or omissions by any current or former officer,
director, employee, agent, attorney, consultant or representative of the Company
(including myself) or any of its Affiliates through the date of the execution of
this Release of Claims that were (individually or collectively) in any way
knowingly or intentionally harmful or detrimental to the Company or any of its
Affiliates, the Company’s business and/or its shareholders, including, without
limitation, violations of any laws, regulations or accounting policies or
principles, the taking of unreasonable tax positions, or the furnishing of
inaccurate statements, invoices or other reports to any person or entity.



--------------------------------------------------------------------------------

5. I agree that I will not make any voluntary statements, written or oral, or
cause or encourage others to make any such statements that defame, disparage or
in any way criticize the personal and/or business reputations, practices or
conduct of the Company or any of the other Released Parties; provided, however,
that nothing in this Release of Claims is intended to: (a) preclude me from
making any truthful statement to the extent required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order such person to
disclose or make accessible such information; (b) prohibit me from speaking
candidly and factually to any regulatory organization, authority, or agency; or
(c) unlawfully impair or interfere with my rights under Section 7 of the
National Labor Relations Act. As of Employee’s termination date, the Company
shall direct its officers and directors not to make any disparaging or
defamatory statements regarding Employee.

6. I acknowledge and agree that my covenants and obligations, as set forth in
Section 6 of this Release of Claims and Section 6 of the Employment Agreement,
are continuing, are material to this Release of Claims, and relate to special,
unique and extraordinary matters and that any violation of such covenants and
obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, I further acknowledge and agree
that, in the event of any such violation, the Company shall be entitled to
pursue an injunction, restraining order or such other equitable relief, without
requirement to post bond, enforcing such covenants and obligations. Such
remedies are cumulative and in addition to any other rights and remedies and
claims for damages that the Company may have at law or in equity, including but
not limited to those set forth in Section 6 of the Employment Agreement.

7. I acknowledge and affirm that I have returned any and all Company property,
including without limitation, all computers, electronic storage devices,
removable media, and related equipment, furniture, printers, cables,
correspondence, drawings, blueprints, manuals, letters, notes, notebooks,
financial records, reports, flowcharts, programs, proposals and any other
documents concerning the Company’s business, including, without limitation, its
customers or suppliers or concerning its products, services or processes and all
other documents or materials containing or constituting Confidential Information
(as defined in the Employment Agreement) and any and all copies, duplicates,
reproductions, synopses, and/or excerpts thereof (collectively, “Company
Property”). I shall disclose to the Company all passwords and passcodes deemed
necessary or desirable by the Company in my knowledge and/or possession relating
to the business of the Company Affiliated Group or the Confidential Information.
If I have used any non-Company computer, electronic device, server, storage
drive or e-mail system to receive, store, review, prepare or transmit any
Confidential Information, I shall provide the Company with a useable copy of
such information and then permanently delete and expunge such information. If I
later discover in my custody, possession or control any additional Company
Property, I agree to return it to the Company promptly after its discovery.

8. I acknowledge and agree that I have received all leaves (paid and unpaid) to
which I have been entitled during my employment with the Company or any other
Released Party and I have received all wages, bonuses and other compensation,
been provided all benefits and been afforded all rights and been paid all sums I
am owed or have been owed by the Company or any other Released Party, including,
without limitation, all payments arising out of all incentive plans and other
compensation or bonus arrangements.

9. Except for claims for injunctive relief described in Section 6 above, the
parties agree that the resolution of any matter in any way arising out of,
relating to, or connected with this Release of Claims, the Employment Agreement,
or my employment by the Company (or the termination thereof) shall be submitted
to confidential, mandatory, binding arbitration administered by the American
Arbitration Association (“AAA”) pursuant to the Federal Arbitration Act and the
AAA’s Employment Arbitration Rules & Procedures then in effect, with proceedings
to be held in Miami, Florida (or such other location as the parties may
otherwise agree in writing). THE PARTIES AGREE THAT THE U.S. FEDERAL ARBITRATION
ACT GOVERNS THE INTERPRETATION AND ENFORCEMENT OF THIS PROVISION, AND EACH PARTY
WAIVES THE RIGHT TO A TRIAL BY JURY. ANY ARBITRATION HEREUNDER SHALL PROCEED
SOLELY ON AN INDIVIDUAL BASIS



--------------------------------------------------------------------------------

WITHOUT THE RIGHT FOR ANY CLAIMS TO BE ARBITRATED ON A CLASS ACTION BASIS OR ON
A BASIS INVOLVING CLAIMS BROUGHT IN A PURPORTED REPRESENTATIVE CAPACITY ON
BEHALF OF OTHERS. NO DISPUTE OR CONTROVERSY MAY BE JOINED WITH ANOTHER AND CLASS
AND COLLECTIVE ACTIONS UNDER THIS ARBITRATION PROVISION ARE PROHIBITED, AND THE
ARBITRATOR SHALL HAVE NOT AUTHORITY TO PROCEED ON SUCH BASIS. Judgment on any
arbitration award may be entered in any court having jurisdiction. The parties
hereby submit to the jurisdiction of the state and federal courts located in
Miami-Dade County, Florida (and waive the defenses of lack of jurisdiction or
inconvenient forum to the maintenance of any such action or proceeding in such
venue) for any action to compel arbitration, or for proceedings to obtain
injunctive relief for a breach or threatened breach of Section 5 of this Release
of Claims or Section 6 of the Employment Agreement. Nothing in this paragraph
shall affect the right of the Company or any of its Affiliates to bring any
action or proceeding against Employee or her property in the courts of other
jurisdictions.

10. Nothing in this Release of Claims shall be construed as an admission or
concession by the Company of any liability, unlawful conduct, or wrongdoing. I
may not assign any rights or benefits due or owing under this Release of Claims
unless the Company agrees to such assignment in writing. I hereby represent and
warrant to the Company that I have not made any assignment or transfer of any
right or claim or other matter covered by Section 1 above. This Release of
Claims shall be binding upon my personal representatives, heirs, and permitted
assigns. This Release of Claims may be assigned by the Company and shall inure
to the benefit of and be enforceable by any of its successors and assigns. This
Release of Claims, together with the post-employment and post-termination
obligations in the Employment Agreement, contains the complete, full, and
exclusive understanding of myself and the Company and supersedes any and all
other oral or written agreements between us. Any amendments to this Release of
Claims shall be effective and binding only if any such amendments are in writing
and signed by the party against which it is to be enforced.

11. I specifically acknowledge and agree that:

(a) I have read and understand this Release of Claims and sign it voluntarily
and without coercion;

(b) I understand all of the terms and conditions of this Release of Claims and I
know that I am giving up important rights, including without limitation, rights
under the Age Discrimination in Employment Act of 1967, as amended, Title VII of
the Civil Rights Act of 1965, as amended, the Equal Pay Act of 1963, the
Americans with Disabilities Act of 1990, and the Employee Retirement Income
Security Act of 1974, as amended;

(c) I have been given an opportunity of [forty-five (45)] / [twenty-one (21)]
days to consider this Release of Claims;

(d) I have been encouraged by the Company to discuss fully the terms of this
Release of Claims with legal counsel of my own choosing; and

(e) for a period of seven (7) days following my signing of this Release of
Claims, I shall have the right to revoke the waiver of claims arising under the
Age Discrimination in Employment Act.



--------------------------------------------------------------------------------

12. If I elect to revoke this Release of Claims within this seven-day period, I
must inform the Company by delivering a written notice of revocation to
OneSpaWorld Holdings Limited, Attn: General Counsel, c/o OneSpaWorld, 770 S.
Dixie Highway, Suite 200, Coral Gables, FL 33146 no later than 11:59 p.m. on the
seventh calendar day after I sign this Release of Claims. I understand that, if
I elect to exercise this revocation right, this Release of Claims shall be
voided in its entirety at the election of the Company and the Company shall be
relieved of all obligations to provide the severance or compensation payments
and benefits which are contingent on the execution of this Release of Claims. I
may, if I wish, elect to sign this Release of Claims prior to the expiration of
the [forty five (45)] / [twenty one- (21)]-day consideration period, and I agree
that if I elect to do so, my election is made freely and voluntarily and after
having an opportunity to consult counsel.

13. It is the desire and intent of the parties that the provisions of this
Release of Claims shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. If an arbitrator or court of competent jurisdiction should determine any
one or more of the provisions contained in this Release of Claims shall be held
to be excessively broad as to duration, scope, activity or subject, such
provisions shall be construed by limiting or reducing them so as to be
enforceable to the maximum extent compatible with applicable law. In the event
that any one or more of the provisions of this Release of Claims shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

14. No waiver by either party of any breach by the other party of any condition
or provision of this Release of Claims to be performed by such other party shall
be deemed a waiver of any other provision or condition at the time or at any
prior or subsequent time.

15. This Release of Claims and the provisions contained in it shall not be
construed or interpreted for or against either party because that party drafted
or caused that party’s legal representative to draft any of its provisions.

16. This Release of Claims may be pled as a full and complete defense to, and
may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by myself in breach
hereof.

17. The validity, interpretation and performance of this Release of Claims shall
be construed and interpreted according to the laws of the United States of
America and the State of Florida, without regard to conflicts of laws
principles.

18. This Release of Claims may be executed in counterparts, each of which shall
be deemed an original, and all counterparts so executed shall constitute one
agreement binding on all of the parties hereto, notwithstanding that all of the
parties are not signatory to the same counterpart. This Release of Claims may be
executed either by original, PDF, or facsimile, any of which will be equally
binding.

THE PARTIES TO THIS RELEASE OF CLAIMS HAVE READ THE FOREGOING RELEASE OF CLAIMS
AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE
PARTIES HAVE EXECUTED THIS RELEASE OF CLAIMS ON THE DATES SHOWN BELOW.



--------------------------------------------------------------------------------

AGREED:                                                    

 

Susan Bonner                            Date:

 

ACCEPTED:

 

 

OneSpaWorld Holdings Limited

By:

Name/Title:                             Date: